     Case 2:19-cv-01060-TLN-JDP Document 40 Filed 03/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTWONE LOVEST,                                     Case No. 2:19-cv-01060-TLN-JDP (PC)
12                             Plaintiff,                 ORDER GRANTING PLAINTIFF’S MOTION
                                                          FOR AN EXTENSION OF TIME
13                v.
                                                          ECF No. 37
14    S. LAROSA,1
15                             Defendant.
16

17            Plaintiff has filed a motion for an extension of time to file an opposition to defendant’s

18   motion for summary judgment. ECF No. 37. Good cause appearing, plaintiff’s motion is

19   granted, and his opposition filed on February 25, 2021, ECF No. 38, is deemed timely.

20
     IT IS SO ORDERED.
21

22
     Dated:            March 3, 2021
23                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27
              1
              Defendant S. LaRosa is the sole remaining defendant in this action. Accordingly, the
28   Clerk of Court is directed to amend the case name to Lovest v. Larosa, 2:19-cv-01060-TLN-JDP.
